


EXHIBIT 10.03
[ex1003apsheading.jpg]
April 13, 2015


El Paso Electric Company
Stanton Tower
100 North Stanton
El Paso, Texas 79901
Attention:    Rocky Miracle, Senior Vice President
of Corporate Planning and Development


Dear Mr. Miracle:


Reference is made to that certain Purchase and Sale Agreement, dated February
17, 2015 (the “Agreement”), between El Paso Electric Company, a Texas
corporation (“Seller”), and Arizona Public Service Company, an Arizona
corporation (“Purchaser”). Capitalized terms used but not defined in this letter
agreement have the meanings assigned to them in the Agreement. Purchaser and
Seller desire to amend the Agreement as set forth herein.


1.    Seller’s Share of Underfunded/Overfunded Pension and OPEB Liabilities. The
first sentence of Section 1.1.67 of the Agreement is hereby amended to read:


““Seller’s Share of Underfunded/Overfunded Pension and OPEB Liabilities” means
the adjusted product of (i) Pension and OPEB Liabilities at the Closing Date
minus PNW Plan Assets as of the Closing Date, multiplied by (ii) the
proportional share of Pension and OPEB Liabilities related to the Facilities as
of the Closing Date as determined by the Operating Agent’s Actuary, multiplied
by (iii) an allocation percentage of five and seven-hundredths percent (5.07%).”


Except as expressly set forth in this letter agreement, all terms and provisions
of the Agreement remain in full force and effect. In the event of a conflict
between the terms of this letter agreement and the terms of the Agreement, the
terms of this letter agreement shall govern and control.


Please indicate your agreement with the foregoing by signing below and returning
a signed counterpart of this letter agreement to me.






















DMWEST #12015979 v1



--------------------------------------------------------------------------------




            












Very truly yours,


ARIZONA PUBLIC SERVICE COMPANY,
an Arizona corporation




By: /s/ David A. Hansen
Name: David A. Hansen
Title: Vice President, Fossil Generation




Accepted and agreed to:








EL PASO ELECTRIC COMPANY,
a Texas corporation






By: /s/ Rocky Miracle
Name: Rocky Miracle
Title: Senior Vice President of Corporate
Planning and Development
Date: 15 APR 2015




cc:
El Paso Electric Company

Stanton Tower
100 North Stanton
El Paso, Texas 79901
Attention: General Counsel


Davis Polk & Wardwell, LLP
1600 El Camino Real
Menlo Park, CA 94025
Attention: Daniel G. Kelly












DMWEST #12015979 v1

2